Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The request submitted June 14, 2022 does not place the application in condition for allowance as it is predicated on a claim set that is not being entered. Applicant’s remarks relevant to the current rejections of record are addressed herein below.
(1) Applicant argues that a prima facie obviousness is not established due to lack of (a) motivation to combine and (b) reasonable expectation of success because the primary reference Dobson teaches one-phase solution system, while secondary references teach two-phase emulsion systems. In particular, Applicant argues that Dobson teaches one-phase solution system for fibril formation, whereas Kumacheva and Zhang both teach two-phase emulsion system having a first phase and a second phase that are immiscible, or other multi-phase emulsion systems.
Applicant argues that combining a one-phase solution system taught by Dobson with the microfluidic methods would render microfluidic methods of Kumacheva and/or Zhang unsatisfactory and inoperable for generating the intended microscopic products, whose formulations depends on two-phase emulsion system, and therefore, there is no suggestion or motivation to make the proposed modification.
Applicant further argues that as Dobson does not teach whether or how the one-phase solution system could be modified for fibril formation, and Kumacheva and/or Zhang does not teach whether the same fibril material of Dobson could still form in two-phase emulsion systems or in microfluidics-based microfabrication technique, one skilled in the art would not have had reasonable expectation that the fibrils of Dobson generated in a one-phase solution system could also form in a two-phase emulsion system.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As Applicant notes, Dobson teaches one-phase solution system for fibril formation, not the formation of the particles. In the rejection of record over the combined teachings of Dobson, Kumacheva, and Zhang, the proposed combination of the cited prior art references was to use Dobson’s formed fibrils as the starting material in Kumacheva’s method of forming particles that are substantially monodisperse and polymeric based. One of ordinary skill in the art would have been motivated to do so as Kumacheva’s method provides fast preparation of highly monodisperse hydrogel beads and pre-selected shape, sizes, and morphologies (e.g. porous beads, hollow particles, core-shell particles, droplets with multiple cores, particles with interpenetrating networks, etc.). This is particularly advantageous as it allows for a large number of capsules to be prepared, each with predictable physical and chemical characteristics (Zhang), which in turn may result in, for example, improved reproducibility of drug release and drug dosing. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dobson explicitly discloses that their fibrils may be used to form capsules and encapsulate drugs, and Kumacheva’s method allows for a fast preparation of highly monodisperse hydrogel beads made of proteins, which may be used to encapsulate and deliver drugs. 

(2) Applicant argues that Dobson specifically teaches a slow multi-step process for fibril formation, and there is an adverse effect on fibril formation in a rapid process. Kumacheva and Zhang both teach rapid reparation via fast in situ polymerization of conventional monomers within microfluidic device. Applicant argues that neither Kumacheva nor Zhang teach whether or how slow fibril formation of Dobson could be carried out in the rapid microfluidic processes. Thus, Applicant argues that a prima facie obviousness is not established due to lack of motivation to combine, because references cannot be combined where reference teaches away from their combination.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As noted above, in the rejection of record over the combined teachings of Dobson, Kumacheva, and Zhang, the proposed combination of the cited prior art references was to use Dobson’s formed fibrils as the starting material in Kumacheva’s method of forming particles that are substantially monodisperse and polymeric based. Dobson’s slow process is directed to the formation of the fibrils, not the formation of the particles/capsules.

(3) Applicant argues that the scope and content of cited documents were not determined properly, because Dobson teaches initial preparation/isolation of bulk raw material of fibrils for subsequent application, while other cited documents teach in situ microfabrication that forms the product structure in one step. Applicant argues that Dobson teaches the preparation/isolation of bulk raw material of fibrils from a solution system, wherein the bulk material of fibrils could be collected, such as by sedimentation (be pelleted by ultracentrifugation), and thus, teaches initial preparation/isolation of bulk raw material of fibrils, which can then be further processed or transformed for subsequent use into various downstream applications. 
Applicant argues that Dobson does not teach or suggest how the bulk raw material of fibrils could undergo size-reduction to be transformed into a microcapsule or nanocapsules having a shell and hollow inner space. Applicant argues that hollow microcapsule/nanocapsules is difficult to make by a top-down size-reduction approach using bulk raw material. Applicant argues that in contrast, Kumacheva and/or Zhang teach in situ microfabrication technique, wherein microscopic products are not generated from macroscopic bulk raw materials via a top-down size reduction manner. Applicant argues that at Kumacheva and Zhang discuss polymerizable or molecular building blocks (e.g., monomer, cucurbituril host molecular basket) that are assembled into microscopic products in situ.
Applicant argues that a material that might be suitable for macroscopic processing/product is not automatically suitable for microscopic processing/product, and none of the cited documents teach or suggest whether the same fibril material of Dobson would still form properly in a microfabrication technique, and thus, one skilled in the art would not have reasonable expectation of success.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. Dobson discloses that their fibrils have a variety of uses as biomaterials and nanomaterials (abstract; para.0021). Furthermore, both Kumacheva and Zhang disclose biopolymers such as proteins as the building blocks and polymerizable materials that assemble to form the nano- and microparticles. 

(4) Applicant argues that Dobson sonly mentioned generic capsules and does not teach the fibril material could be used as shell material for microcapsule. Applicant argues that Dobson mentioned capsule in the alternative with pill and implant, which are both related to macroscopic scale use/products. Applicant argues that there is not teaching or suggestion in the cited documents on how to mold or transform the collected fibril bulk raw materials of Dobson into a microcapsule in a microfabrication (e.g., microfluidic) process. 
Applicant argues that Zhang only teaches a capsule having a shell based on host cucurbituril and guest building block that might be protein, and does not teach a capsule shell can be obtainable absent cucurbituril. Applicant argues that Kumacheva does not teach that protein, nucleic acid, amino acids, phosphate, or drugs alone could form a hardened particle, rather such biocompatible component might be incorporated into the particles. Applicant argues that protein was only mentioned in Kumacheva in the context of hardened particles or beads, and protein was never mentioned in Kumacheva as a material for a capsule shell. Applicant argues that Kumacheva does not show or teach that protein alone forms the hardened particle, rather at most protein is only one potential component of a composite particle.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Dobson discloses that their fibrils have a variety of uses as biomaterials and nanomaterials (abstract; para.0021). Although Kumacheva does not appear to explicitly exemplify a particle shell formed of protein only, the prior art disclosure is not limited to only the exemplified embodiments. Kumacheva does not appear to disclose that additional material is required to form the particles aside from the polymerizable material, nor does it appear to require more than one type of polymerizable material. Further, while Kumacheva discloses that the encapsulated material may be protein, Kumacheva also discloses that the shell component of the particle may be made of biopolymers such as proteins (par.0121). Furthermore, Kumacheva also discloses that their method may be used to form hardened, hollow particles (Kumacheva claim 35). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616